DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the submission of 06/25/2021, which has been entered. Claims 1-2, 5-10, 12-13 and 15-20 are allowed.
Drawings
The drawings were received on 06/25/2021.  These drawings has been considered and entered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David C. Hall on 07/26/2021.
The application has been amended as follow because claim 7 depends from canceled claim 4 and claim 12 depends from cancel claim 11.
In claim 7, line 1, “4” has been replaced by --5-- subsequent to “claim”.
In claim 12, line 1, “11” has been replaced by --1-- subsequent to “claim”.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate or render obvious the combination of a method for determining a load in a working machine as in claims 1 and 5 and the system as set forth in claim 16, and most significantly requires the newly language submitted in the amendment of 06/25/2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656